                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ELIZABETH ANN NACE,                                         CIVIL ACTION

                        Plaintiff,

                v.
                                                             NO. 15-333
 FAITH CHRISTIAN ACADEMY, RYAN
 CLYMER AND RUSSELL
 HOLLENBACH,

                        Defendants.

                                           ORDER

       AND NOW, this 29th day of March, 2019,

   1. WHEREAS, on August 6, 2018, the U.S. Court of Appeals for the Third Circuit vacated

and remanded this Court’s grant of summary judgment in favor of Defendants on Plaintiff’s

negligence per se claim, and directed this Court to “assess whether there exists a genuine dispute

of material fact on the other required elements for a negligence per se claim,” see Nace v.

Pennridge Sch. Dist., 744 Fed.Appx. 58, 64 (3d Cir. Aug. 6, 2018);

   2. WHEREAS, the vacatur of this Court’s summary judgment decision rendered

Defendant’s Motion to Preclude Testimony of Plaintiff’s Expert Brad M. Jackman ripe for

adjudication;

   3. WHEREAS, the Court has considered the parties’ supplemental briefing, Defendant

Faith Christian Academy’s Supplemental Memorandum in Support of Summary Judgment (ECF

No. 112); Plaintiff’s Supplemental Memorandum in Opposition thereto (ECF No. 115);

Defendant Faith Christian Academy’s Reply in Support thereof (ECF No. 116); Plaintiff’s Sur-

Reply in Opposition thereto (ECF No. 119); Defendants Ryan Clymer and Russell Hollenbach’s
Supplemental Memorandum in Support of Summary Judgment (ECF No. 111); and Plaintiff’s

Supplemental Memorandum in Opposition thereto (ECF No. 114);

   IT IS ORDERED that:

      1.     With respect to Plaintiff’s negligence per se claim, Defendant Faith Christian

             Academy’s motion for summary judgment (ECF No. 53) is DENIED;

      2.     Defendants Clymer and Hollenbach’s motion for summary judgment to preclude

             punitive damages (ECF No. 52) is DENIED;

      3.     Defendant Faith Christian Academy’s motion in limine to preclude the testimony

             of Brad M. Jackson, Esq. (ECF No. 51) is DENIED.


                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.




                                              2
